ACCEPTED
                                                                                      03-14-00522-CV
                                                                                              3676429
                                                                             THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 1/7/2015 10:17:28 AM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                         No. 03-14-00522-CV
      ________________________________________________________
                                                           FILED IN
                                                    3rd COURT OF APPEALS
         IN THE COURT OF APPEALS FOR THE THIRD DISTRICT AUSTIN, TEXAS
                        OF TEXAS AT AUSTIN          1/7/2015 10:17:28 AM
      ________________________________________________________
                                                      JEFFREY D. KYLE
                                                            Clerk
                             WARREN KOPECKY,
                                 Appellant

                                        vs.

   JP MORTGAGE SERVICES, INC., JP MORGAN CHASE BANK, N.A.,
  MERSCORP HOLDINGS, INC., BARRETT DAFFIN FRAPPIER TURNER
             & ENGLE, LLP AND JUANITA STRICKLAND,
                              Appellees
      _______________________________________________________

      SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME
                   TO FILE APPELLANT’S BRIEF
       ______________________________________________________


TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, Warren Kopecky, Appellant, and files this Second

Unopposed Motion for Extension of Time to File Appellant’s Brief and in support

thereof would respectfully show the Court the following:

                                        I.

      Currently Appellant’s brief is due on January 16, 2015. Appellant’s counsel

has been in continued settlement discussions and requests additional time to

determine whether this dispute can be resolved and settled without intervention

from this Court. Appellant has discussed this motion for extension of time with all
of Appellees’ counsel and they have consented to a second extension of time to file

Appellant’s brief. Appellant therefore requests an extension of time until Friday,

May 1, 2015 for the filing Appellant’s brief.

                                         II.

      This is Appellant’s second request for an extension of time to file his brief

and the extension is not sought solely for delay, but that justice may be done.

      WHEREFORE, Appellant requests that the Court grant this Motion and

designate Friday, May 1, 2015 as the due date for filing Appellant’s Brief.



                                Respectfully submitted,

                                ALMANZA, BLACKBURN & DICKIE, LLP


                                By:    /s/Julie K. Lane
                                       Julie K. Lane
                                       Texas Bar No. 00791070
                                       Almanza, Blackburn & Dickie, LLP
                                       2301 S. Capital of Texas Hwy, Building H
                                       Austin, Texas 78746
                                       Tel. (512) 474-9486
                                       Fax (512) 478-7151
                                       Email jlane@abdlawfirm.com

                                       ATTORNEY FOR APPELLEE,
                                       WARREN KOPECKY
                     CERTIFICATE OF CONFERENCE

       This is to certify that I contacted Mark Aschermann, counsel for Appellees
JP Mortgage Services, Inc., Marcie Schout, counsel for JP Morgan Chase Bank
N.A. and MERSCORP Holdings, Inc., Mark Hopkins, counsel for Barrett Daffin
Frappier Turner & Engle, LLP, and Andrew Oliver, counsel for Juanita Strickland
regarding this Second Unopposed Motion for Extension and they have no objection
to a second extension of time to file Appellant’s brief.


                                     /s/Julie K. Lane
                                     Julie K. Lane
                        CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing
document has been sent to the parties in this action via the delivery method(s)
listed below on this, the 7th day of January, 2015.

Via Email maschermann@bn-lawyers.com       Via Email mschout@qslwm.com
Mark L. Aschermann                         Fax (512) 600-4326
Brannon & Newburger, PC                    Marcie L. Schout
6300 West Loop S., Suite 341               William Lance Lewis
Bellaire, Texas 77401                      Treyson J. Brooks
Tel. (713) 942-0808                        Quilling, Selander, Lownds, Winslett
Fax (713) 942-0449                         & Moser, PC
ATTORNEY FOR JP MORTGAGE                   2001 Bryan Street, Suite 1800
SERVICES, INC.                             Dallas, Texas 75201
                                           Tel. (214) 871-2100
Via Email                                  Fax (214) 871-2111
mnewburger@bn-lawyers.com                  ATTORNEY FOR JP MORGAN
Manuel H. Newburger                        CHASE BANK, N.A. AND
Brannon & Newburger, PC                    MERSCORP HOLDINGS, INC.
1212 Guadalupe, Suite 104
Austin, Texas 78701                        Via Email
Tel. (512) 476-9103                        aoliver@oliverlawoffice.com
Fax (512) 279-0310                         Andrew Oliver
ATTORNEY FOR JP MORTGAGE                   Oliver Law Office
SERVICES, INC.                             9951 Anderson Mill Road, Suite 201
                                           Austin, Texas 78750
Via Email                                  Tel. (512) 233-1103
mark@hopkinswilliams.com                   Fax (512) 551-0330
Mark D. Hopkins                            ATTORNEY FOR JUANITA
Hopkins & Williams, PC                     STRICKLAND
12117 Bee Caves Road, Suite 260
Austin, Texas 78738
Tel. 512-600-4320
ATTORNEY FOR BARRETT, DAFFIN,
FRAPPIER, TURNER & ENGLE, LLP


                                     /s/Julie K. Lane
                                     Julie K. Lane
                         No. 03-14-00522-CV
      ________________________________________________________

         IN THE COURT OF APPEALS FOR THE THIRD DISTRICT
                        OF TEXAS AT AUSTIN
      ________________________________________________________

                             WARREN KOPECKY,
                                 Appellant

                                          vs.

   JP MORTGAGE SERVICES, INC., JP MORGAN CHASE BANK, N.A.,
  MERSCORP HOLDINGS, INC., BARRETT DAFFIN FRAPPIER TURNER
             & ENGLE, LLP AND JUANITA STRICKLAND,
                              Appellees
      _______________________________________________________
            ORDER ON APPELLANT’S SECOND UNOPPOSED
                    MOTION FOR EXTENSION
               OF TIME TO FILE APPELLANT’S BRIEF

      On this day the Court heard Appellant’s Second Unopposed Motion for

Extension of Time to File Appellant’s Brief. The Court finds that the Motion has

merit and has been agreed to by counsel for Appellees and is therefore of the

opinion that the Motion should be GRANTED.

      It is therefore ORDERED that Appellant’s Second Unopposed Motion for

Extension of Time to File Brief is GRANTED and the due date for filing

Appellant’s Brief shall be May 1, 2015.

      SIGNED this ___ day of ___________________, 2015.

                                     ___________________________
                                     JUSTICE PRESIDING